



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Logue, 2016 ONCA 659

DATE: 20160902

DOCKET: C60725

Laskin, Sharpe and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Christopher Logue

Appellant

Solomon Friedman, for the appellant

Michael Fawcett, for the respondent

Heard and released orally: August 30, 2016

On appeal from the conviction entered on April 15, 2015
    by
Michel Z. Charbonneau
of the Superior Court of
    Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant appeals his conviction for impaired driving causing bodily
    harm. He submits that the trial judges finding was unreasonable. As part of
    his overall submission he makes two specific arguments. First, the trial judge
    misapprehended the evidence surrounding the appellants refusal to provide a breath
    sample because he did not take into account that the appellant was distraught
    over his girlfriends injuries. Second, the trial judge impermissibly relied on
    the appellants lie to the firefighter that he had not been drinking.

[2]

We do not agree with the appellants submission. Four considerations
    taken together reasonably supported the trial judges finding that the
    appellants ability to operate a motor vehicle was impaired by alcohol: first
    his evidence of alcohol consumption; second the accident was unexplained; third
    the appellants obstructive behaviour in the ambulance; and fourth the
    statutory inference available from the appellants refusal to give a breath
    sample. In our view, there was evidence that supported the trial judges
    findings underlying these four considerations.

[3]

On the appellants two specific arguments we conclude as follows. First,
    at para. 108 of his reasons, the trial judge took account of the appellants
    emotional state when he refused to give a breath sample. Still, the trial judge
    found that the appellant was conscious and coherent when he said no. That
    finding was available to the trial judge on Officer Bruneaus evidence. Second,
    we agree with the Crown that the appellants no answer to the question
    whether he was drinking was admissible. The appellant was not detained at the
    time and he answered without feeling compelled to do so.

[4]

Accordingly, the appeal is dismissed.

John
    Laskin J.A.

Robert
    J. Sharpe J.A.

B.W.
    Miller J.A.


